Title: To Benjamin Franklin from Ralph Izard, 29 February 1780
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 29th. Feby. 1780.
I have written to Captain Jones relative to my having a passage on board of the Alliance. It will be agreeable to me to stay in Paris with my family until she is ready to sail, & I should be obliged to you if you would let me know when you think it proper for me to set out for L’Orient, & what Passengers are to go in her.
I have the honour to be Sir your most obt. hble Servt.
Ra. Izard
Honble B. Franklin Esqr.
 Addressed: To / The Honble Benjamin Franklin Esqr / Minister Plenipotentiary from / the United States of America / at Passy.
Notation: Ra Izard Feb 29. 80
